Case 1:17-cr-00532-RBK Document 146 Filed 01/31/20 Page 1 of 1 PageID: 4251


                                                                                           Gi..ERI,
                                                                                   Ll,S.OlSTR!CT,COWff
                                                                               fllSJRICT OF NEW ,JEffSEN
 DNJ-Cr-023 (09/2017)                                                                  RECEIVED

                                                                               2028 JAN 31 P 12= 2b
                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA,
                                                     Criminal No.     l r-f   0{2.__   53~
                                                                                       <



                   V.
                                                     REQUEST FOR DISCLOSURE OF
                                                     SENTENCING MATERIALS
                                                     (Requestor Not Represented by Counsel)
              Defendant(s).




        I,    mel Cln I  e.,   l   u   gu.rn .fl f   wish to obtain a copy of the
 sentencing materials submitted to the Court on        J   L3 /z..02 dn this case as to
 defendant,   ha nl tJ         Uucere,c ,. }{L . I request that the redacted version of the
 sentencing materials be forwarded to the following electronic or mailing address:


 E-mail:        m6lld( ~IEj (!,, 1hq u uu=: K_" com
 Address:       :::!)oq l==el!oLAJ,sb,p          u
                 M±, {_ JJLJV:£ () YtT., O~OS-4
                \f\e__ fJhl\ad'€ lph1a ]nquire_JZ
